DISMISS; Opinion Filed March 30, 2015.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01563-CV

                           A.C.T. CONTRACTORS, LLC, Appellant
                                           V.
                                    JOE HILL, Appellee

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-11979

                              MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Stoddart, and Justice Schenck
                                   Opinion by Justice Stoddart
       The clerk’s record in this case is overdue. By letter dated February 4, 2015, we informed

appellant that the Dallas County District Clerk notified the Court that the clerk’s record had not

been filed because appellant had not paid for or made arrangements to pay for the clerk’s record.

We directed appellant to file written verification it had paid for or made arrangements to pay for

the clerk’s record.     We cautioned appellant that if appellant did not file the required

documentation within ten days, we might dismiss the appeal without further notice. To date,

appellant has not provided the required documentation or otherwise corresponded with the Court

regarding the status of the clerk’s record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                                  / Craig Stoddart/
                                                  CRAIG STODDART
                                                  JUSTICE
141563F.P05




                                            –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

A.C.T. CONTRACTORS, LLC, Appellant                 On Appeal from the 193rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-01563-CV        V.                       Trial Court Cause No. DC-13-11979.
                                                   Opinion delivered by Justice Stoddart.
JOE HILL, Appellee                                 Justices Lang and Schenck participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee JOE HILL recover his costs of this appeal from appellant
A.C.T. CONTRACTORS, LLC.


Judgment entered this 30th day of March, 2015.




                                             –3–